Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 16 of May 2022.
Claims 1, 11, and 20-222 have been amended.
Claims 23-27 and 31 have been cancelled.
Claims 35-39 have been added.
Claims 1, 11, 16-17, 20-22, 28-30 and 32-39 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 112
Applicant’s cancellation of claims 23-27 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 23-27  under 35 U.S.C 112 is withdrawn.  

35 USC § 101
Applicant asserts that the claims recite a combination of additional elements that are integrated into a practical application. More particularly, the system verifies a first booking response generated using a first machine learning model using a second booking response generated using a different (e.g., second) machine learning model. The system then updates the second machine learning model using the second booking response according to a result of verifying the first booking response.  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The verifying a first booking response using a second booking response fall within “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  Considered as an ordered combination, the generic computer components of the claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 1 amounts to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.  Accordingly, the claim recites an abstract idea.

35 USC § 103
Allowable Subject Matter
The prior art of record most closely resembling the applicant’s claimed invention includes Nielsen et. al. (US 8612276), Mitchell et al. (US 20140172482), Ilan et. al. (US 20170372268), and Jones et al. (WO 2001069488). 
Nielsen teaches systems, methods and apparatus for improved dynamic dispatch of field service technicians and, in particular, the dispatch of locate technicians to identify the presence or absence of one or more underground facilities in a dig area to be excavated or otherwise disturbed. The system further takes into consideration location of filed service technician to include his home address and uses as an input to the dynamic schedule.  Further, the system determines if an activity in progress needs to be extended for reasons relating to the quality of performance, if additional resources may need to be scheduled in the near-term, or the entire activity itself needs to be rescheduled due to quality issues in connection with performance of the activity.
Mitchell teaches a technician control, in which a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians. Multiple technician devices are each associated with one or more technicians, are configured to communicate, over a network, with the control system, and also are configured to provide output in response to communications that are received from the control system and that are related to the scheduling and dispatch operations performed by the control system. A set of scheduling configuration options may be pre-defined and user input weighting at least one of the scheduling configuration options relative to other of the scheduling configuration options may be received. A scheduling application used by the control system to perform scheduling operations may be configured based on configuration data that reflects the weighting and scheduling operations may be performed using the configured scheduling application. 
Ilan teaches processing data at an event scheduling service, based on the use of a trained machine learning model that is specific to a user. This trained machine learning model is operated by the event scheduling service determine a proposed time and proposed scheduling parameters based on the contextual information, to identify a proposed event time and event scheduling parameters based on the model, the data indicating a user state, or external data. Further examples to evaluate user activity and identify schedule characteristics based on data inputs from a user's mobile computing device, wearable sensors, and external weather, traffic, or event data sources, are also disclosed. 
Jones teaches a continually optimization of the schedule by shifting deliveries between trucks where the "cost" or "efficiency" of a given set of assignments of deliveries to vehicles is calculated using the fuzzy determination function and then a neural network or genetic algorithm performs the optimization over the possible sets of assignments. The "cost" can include actual expenses such as fuel and labor as well as early and late arrival penalties as assigned by the delivering company. 
	None of the above prior art explicitly teaches “wherein selecting the first time slot includes generating a first booking response using a second machine learning model; verifying the first booking response using a second booking response generated using a third machine learning model; updating the second machine learning model using the second booking response according to a result of verifying the first booking response;” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 3, 7-15, 19-21, and 23-28  are allowable over the prior art of record, and are objected to as provided below.  Further, the claims do not include additional elements, when recited alone or in combination, that amount to significantly more than the judicial exception (the abstract idea).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 20 are directed at verifying the first booking response using a second booking response generated using a third machine learning model.  The specification does not expressly or inherently disclose a third machine learning model as previously stated and seen in [330-331] of the specification where a first scheduling model and a second scheduling model are used to determine proposed times for providing the on-site technical service, wherein a first proposed time determined using the first scheduling model is determined faster than a second proposed time determined using the second scheduling mode.
There is no disclosure in the instant application’s specification of a third machine learning model. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
Dependent claims 16-17, 21-22, 28-30 and 32-39 depend on claims 1, 11, and 20 and do not cure the aforementioned deficiencies, and thus, claims 16-17, 21-22, 28-30 and 32-39 are rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	Claim 38 is rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to distinctively point out what claim it depends from.  Examiner assumes it depends on Method Claim 1 for sake of examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, 16-17, 20-22, 28-30 and 32-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 11 recites “……process a request of a user to book a first appointment for a first service at a first location…; ascertain a time period within which the first appointment is expected to be completed; determine availability of the user for one or more time slots including a first time slot within the time period; 	retrieve historical data indicating a historical demand for a plurality of types of on-site services requested by a plurality of users; train a first machine learning model having a plurality of parameters using the historical data, a first parameter corresponding to a geographic region and a second parameter corresponding to a type of service; predict a demand for at least a first type of service in a first region during a first Attorney Docket No: SFDCP515/A2157US154 Application No.: 16/725,412period of time by applying the first machine learning model, the first region including the first location or being in proximity to the first location, the first time slot being within the first period of time or in proximity to the first period of time; select the first time slot from the one or more time slots based, at least in part, on a result of predicting the demand for the first type of service in the first region during the first period of time, wherein selecting the first time slot includes generating a first booking response using a second machine learning model; verify the first booking response using a second booking response generated using a third machine learning model; update the second machine learning model using the second booking response according to a result of verifying the first booking response; provide… information identifying the first time slot; process an indication of a selection of the first time slot, the indication being received…; responsive to processing the indication of the selection of the first time slot, scheduling a task for the first service to be performed by the field professional at the first location during the first time slot.”  Claims 1 and 20 recite similar limitations as claim 11 and therefore they recite an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as process, predict, and train and “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 16-17, 21-22, 28-30 and 32-39 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1, 11, and 20 recite additional elements “a memory”, “at least one processor”, the request being received via “a network” from “a first computing device”, and “the one or more servers”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, retrieving data from a database, and provide information to a computing device reflects an additional element that’s insignificant data gathering to the judicial exception in view of MPEP 2106.05.  Therefore, this additional element does not integrate the abstract idea into a practical application.  Claims 1, 11, and 20 do not recite any additional elements beyond the abstract idea.
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory”, “at least one processor”, the request being received via “a network” from “a first computing device”, and “the one or more servers”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶102-104 “Consistent with the present disclosure, task scheduling unit 150 may include a server 152 and a database 154. In one example configuration, server 152 may be a cloud server that processes request received directly (or indirectly) from one or more users 130 and determine, based on the requests, a set of daily schedules of tasks for field professionals 110. The term "cloud server" refers to a computer platform that provides services via a network, such as the Internet. In this example configuration, server 152 may use virtual machines that may not correspond to individual hardware. Consistent with the present disclosure, task scheduling unit 150 may exchange data with a variety of communication devices 180 associated with the different entities associated with system 100. The term "communication device" is intended to include all possible types of devices capable of exchanging data using communications network 170. In some examples, the communication device may include a smartphone, a tablet, a mobile station, a personal digital assistant, a desktop, a laptop, an loT device (e.g., loT device 140), a dedicated terminal, and any other device that enables data communication. In one embodiment, task scheduling unit 150 may provide to a field professional communication device 180A information reflecting the assignment of tasks and receive progress information derived at least partially from a location circuit of communication device 180A”.  Further, additional elements retrieving data from a database, and provide information to a computing device do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Dependent claims 16-17, 21-22, 28-30 and 32-39 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272- 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/3/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623